Citation Nr: 0105564	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1960 to 
November 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision from the 
Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  During the April 2000 VA examination, the veteran's 
exhibited non-service connected Level IV hearing impairment 
in the right ear, and service-connected Level IX hearing 
impairment in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic 
Code 6100 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private medical records dated in October 1998 contain a 
hearing test.  The results were written in graphical form.  
Puretone thresholds, in decibels, were approximately as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
---
75
LEFT
25
30
55
---
70

There was speech recognition ability of 84 percent in the 
right ear and of 76 percent in the left ear.

In August 1999 the Board, in pertinent, part granted service 
connection for left ear hearing loss.  In September 2000 the 
RO assigned a noncompensable evaluation for the left ear 
hearing loss.  The veteran appealed this evaluation.  

On VA examination in April 2000, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
70
80
LEFT
15
35
55
70
75

Puretone threshold average was 63.75 in the right ear and 
58.75 in the left ear.  

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 36 percent in the left ear.

During the June 2000 hearing, the veteran contended that the 
April 2000 hearing test was not an accurate indicator of his 
true hearing loss impairment.  Transcript, p. 3.  

The veteran denied VA treatment, but reported receiving 
treatment from a private physician.  Tr., pp. 1-2.  He stated 
that this physician was an ear specialist who treated him for 
his ear infections.  He stated that he could not remember his 
name but indicated these records were already on file.  Tr., 
p. 2.  He also reported that this specialist had performed a 
hearing test, and that the results of this test were already 
on file.  Tr., pp. 2, 3-4.  

In July 2000 the RO received private medical records 
documenting, in primarily graphical form, the results of an 
electronystagmography.  No specific numerical findings with 
respect to hearing loss impairment were documented.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  




In a claim for a greater rating after an initial award of 
service connection, all of the evidence submitted in support 
of the appellant's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (2000).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2000).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  




When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2000).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter.

Under 38 C.F.R. § 3.383(a)(3), compensation is payable for 
total deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
nonservice-connected disability as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct. 

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).  

Analysis

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  The veteran was 
afforded a comprehensive VA examination of his hearing acuity 
in April 2000.  

The veteran appeared to contend that the April 2000 
examination does not provide for an accurate assessment of 
his hearing loss.  Tr., p. 3.

The Board sees no indication that the April 2000 VA 
examination was inadequate.  It recorded all the required 
puretone thresholds, the puretone threshold average, and 
speech discrimination percentage, pursuant to 38 C.F.R. 
§§ 4.85 and 4.86.  Therefore, the Board concludes that the 
examination was adequate for rating purposes.  


The veteran has been provided with notice of the regulations 
pertaining to the evaluation of hearing loss, and the 
opportunity to present evidence and argument on appeal.  
Pursuant to this, the veteran has submitted statements, 
medical evidence, and hearing testimony pertaining to the 
issue on appeal.  Id.  

The veteran has previously reported being treated at the 
Southwest Medical Association for his ear-related problems.  
He did not specify whether he was treated or tested for 
hearing loss.  

These records are not on file.  However, the Board is of the 
opinion that these records are not relevant to the issue at 
hand.  The veteran reported treatment since 1996 at this 
facility in February 1997, almost four years ago.  He made no 
indication during the hearing that he has recently or is 
currently receiving treatment at this facility.  See 
Transcript (June 12, 2000).  

Therefore, the Board is of the opinion that the duty to 
assist does not attach to obtaining medical records from 
Southwest Medical Association because they are not relevant 
to the claim.  They are not relevant because they are not 
contemporaneous (there is no indication that he has recently 
been treated there).  In addition, there is more 
contemporaneous medical evidence already on file, namely, the 
April 2000 VA examination.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran also testified to being treated by an unspecified 
physician, but indicated that records from this individual 
had already been submitted and were on file.  Tr., pp. 2, 3-
4.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Under Table VI of both the previous and amended regulations, 
the veteran's hearing level during the April 2000 examination 
was Level IV in the right ear and Level IX in the left ear.  
As noted above, the veteran's right ear hearing loss 
disability is not service-connected, and therefore must be 
considered to be at Level I for rating purposes.  See 
38 C.F.R. 4.85(f).  The Board also notes that 38 C.F.R. 
§ 3.383 is not for application as the medical evidence has 
not demonstrated that the veteran is totally deaf in both 
ears.  

Under Table VII of the regulations, Level I hearing in the 
right ear and Level IX hearing in the left ear allows for a 
noncompensable evaluation.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.  

A compensable rating is not warranted under Table VIa.  This 
table is not for application under the amended regulations 
because the veteran's pure tone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2000).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's left ear hearing loss disability is not 
warranted under the regulations.  

The October 1998 hearing test results are not probative 
because they do not meet the requirements set forth in 38 
C.F.R. § 4.85.  Specifically, they do not include hearing 
impairment at 3000 Hertz and does not provide puretone 
threshold average.  

The test results from electronystagmography are not probative 
of the issue on appeal, as the issue in this case is hearing 
loss.  The results from this test make no clear findings with 
respect to hearing loss as is required under 38 C.F.R. 
§ 4.85.  In fact, it is unclear whether this testing was for 
hearing loss at all.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Additional Matters

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), and 
obviously considered them, but did not grant an increased 
evaluation on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that neither the veteran nor his 
representative have raised the issue of 38 C.F.R. 
§ 3.321(b)(1) on appeal in terms of left ear hearing loss.  
Having reviewed the record with the above mandates in mind, 
the Board finds no basis for further action on this question.  


ORDER

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

